Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 11/02/2022 for application number 17/269,539. Claims 1, 3, 12-17, 25, 27-28 and 32 have been amended. Claims 2, 4-11, 18-19, 21, 23-24, 26, 29-30 and 33-37 are cancelled. Claims 1, 3, 12-17, 20, 22, 25, 27-28 and 31-32 are pending.

Claim Objections
Claims 3 and 28 are objected to because of the following informalities:

Claim 3 should read: “…the predetermined group of compatibility information types comprising: a binary indication that indicates whether or not all transmitting beams of the set of transmitting beams can be received simultaneously by the user equipment[[;]], a beam specific mark that indicates whether or not each transmitting beam of the set of transmitting beams can be received simultaneously by the user equipment, and a beam subset indicator that indicates one or more subsets of the set of transmitting beams that can be received simultaneously by the user equipment.”

Claim 28 should read: “… the predetermined group of compatibility information types comprising: a binary indication that indicates whether or not all transmitting beams of the set of transmitting beams can be received simultaneously by the user equipment[[;]], a beam specific mark that indicates whether or not each transmitting beam of the set of transmitting beams can be received simultaneously by the user equipment, and a beam subset indicator that indicates one or more subsets of the set of transmitting beams that can be received simultaneously by the user equipment.”

Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3, 16, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2018059005 A1; hereinafter “Gao”) in view of Cezanne et al. (US 20180199258 A1; hereinafter “Cezanne”).

Regarding claim 1, Gao discloses an electronic device configured as a base station and comprising: processing circuitry (P. 17, Lines 15-16: an embodiment of the present invention provides a base station, where the base station includes a memory, a processor, and a transceiver) configured to: 
perform a selection of either only one transmitting beam or a plurality of transmitting beams to be used for downlink transmission with a user equipment (P. 21, Lines 44-46 to P.22, Line 1: 2) The terminal receives the downlink beam training signal sent by the base station, and obtains the signal strength information of each downlink beam training signal by measuring the downlink beam training signal. The terminal reports the information about the downlink transmit beam to the base station; P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal (indicates selection of a plurality of transmitting beams); P. 29, Lines 1-5; Alternatively, the selection may also be based on channel state information fed back by the terminal. For example, the base station receives the channel quality information (CQI) of the CSI process (CSI-RS) of the primary downlink transmission beam and the CSI process (CSI-RS) of the secondary downlink transmission beam, and selects a beam with a higher CQI for data transmission (indicates selection of only one transmitting beam).); and 
control to indicate a result of the selection to the user equipment (P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal.), 
wherein the selection includes selecting the plurality of transmitting beams (P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal (indicates selection of a plurality of transmitting beams); P. 29, Lines 10-14; In some cases, in order to improve the reliability of data transmission, the primary downlink transmission beam and the secondary downlink transmission beam may be selected for transmission diversity transmission, that is, the same data stream is simultaneously transmitted from the primary downlink transmission beam and the secondary downlink transmission beam; indicates selecting the plurality of transmitting beams).
But Gao does not disclose processing circuitry configured to perform a selection of either only one transmitting beam or a plurality of transmitting beams to be used for downlink transmission with a user equipment based on whether or not a beam reporting mode reported by the user equipment is a group-based beam reporting mode, wherein the selection includes selecting the plurality of transmitting beams based on the beam reporting mode reported by the user equipment being the group-based beam reporting mode.
However, in the same field of endeavor, Cezanne discloses selecting a plurality of transmitting beams based on the beam reporting mode reported by the user equipment being the group-based beam reporting mode ([0096] When the UE 615 is able to indicate one or more sets of MIMO-compatible transmit beams (= a plurality of transmitting beams) to the network access device 605 (indicating a group-based beam reporting mode), before the transmit beams 620 are transmitted, the network access device 605 may select a set of the MIMO-compatible transmit beams for performing a receive beam refinement procedure with the UE 615. The receive beam refinement procedure may include simultaneously transmitting the selected set of MIMO-compatible transmit beams, on orthogonal resources, from the network access device 605 to the UE 615.). A skilled artisan would have been able to apply this teaching to also derive performing a selection of either only one transmitting beam or a plurality of transmitting beams to be used for downlink transmission with a user equipment based on whether or not a beam reporting mode reported by the user equipment is a group-based beam reporting mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, based on the above teaching from Cezanne, to obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting transmit beams based on the beam reporting mode reported by the user equipment in order to enable efficient exchange of data between a base station and a UE based on UE capabilities.

Regarding claim 3, Gao discloses an electronic device, configured as a base station and comprising: processing circuitry (P. 17, Lines 15-16: an embodiment of the present invention provides a base station, where the base station includes a memory, a processor, and a transceiver) configured to: 
select, based on a beam report received from the user equipment, a plurality of transmitting beams to be used for downlink transmission with a user equipment from a set of transmitting beams (P. 21, Lines 44-46 to P.22, Line 1: 2) The terminal receives the downlink beam training signal sent by the base station, and obtains the signal strength information of each downlink beam training signal by measuring the downlink beam training signal. The terminal reports the information about the downlink transmit beam to the base station; P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams (= a set of transmitting beams), a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal (= a plurality of transmitting beams); P. 29, Lines 10-14; In some cases, in order to improve the reliability of data transmission, the primary downlink transmission beam and the secondary downlink transmission beam may be selected for transmission diversity transmission, that is, the same data stream is simultaneously transmitted from the primary downlink transmission beam and the secondary downlink transmission beam; indicates selecting the plurality of transmitting beams); and 
control to indicate, to the user equipment, the plurality of transmitting beams selected from the set of transmitting beams (P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal.).
But Gao does not disclose wherein the beam report includes each of beam information and compatibility information about the set of transmitting beams, wherein the compatibility information comprises compatibility information obtained from the user equipment indicating whether the set of transmitting beams can be received simultaneously by the user equipment,  wherein the control circuitry selects the plurality of transmitting beams from the set of transmitting beams based determining a type of the compatibility information, the type of the compatibility information having been selected by the user equipment from a predetermined group of compatibility information types, the predetermined group of compatibility information types comprising: a binary indication that indicates whether or not all transmitting beams of the set of transmitting beams can be received simultaneously by the user equipment[[;]], a beam specific mark that indicates whether or not each transmitting beam of the set of transmitting beams can be received simultaneously by the user equipment, and a beam subset indicator that indicates one or more subsets of the set of transmitting beams that can be received simultaneously by the user equipment.  
However, in the same field of endeavor, Cezanne discloses wherein the beam report from a UE includes each of beam information and compatibility information about the set of transmitting beams ([0096] and Fig. 6: The UE 615 may indicate the receive beam(s) 625 associated with the highest receive power(s) for the transmit beams 620 to the network access device 605; [0102] In the context of FIGS. 6, 7, and 8, the one or more sets of MIMO-compatible transmit beams may be alternatively referred to as one or more sets of transmit beams that can be simultaneously received by the UE 615, 715, or 815 during performance of a receive beam refinement procedure or transmit beam refinement procedure; indicating wherein the beam report includes each of beam information and compatibility information about the set of transmitting beams.),
wherein the base station control circuitry selects the plurality of transmitting beams from the set of transmitting beams based determining a type of the compatibility information, the type of the compatibility information having been selected by the user equipment from a predetermined group of compatibility information types ([0096] and Fig. 6: When the UE 615 is able to indicate one or more sets of MIMO-compatible transmit beams to the network access device 605, before the transmit beams 620 are transmitted, the network access device 605 may select a set of the MIMO-compatible transmit beams for performing a receive beam refinement procedure with the UE 615. The receive beam refinement procedure may include simultaneously transmitting the selected set of MIMO-compatible transmit beams, on orthogonal resources, from the network access device 605 to the UE 615; [0103] a network access device may identify a set of multiple beams for performing the beam refinement procedures based on an indication of MIMO-compatible beams received from a UE.),
wherein the predetermined group of compatibility information types comprising:  whether or not all transmitting beams of the set of transmitting beams can be received simultaneously by the user equipment,  whether or not each transmitting beam of the set of transmitting beams can be received simultaneously by the user equipment, and indicating one or more subsets of the set of transmitting beams that can be received simultaneously by the user equipment ([0096] and Fig. 6: …the UE 615 is able to indicate one or more sets of MIMO-compatible transmit beams to the network access device 605, before the transmit beams 620 are transmitted…The receive beam refinement procedure may include simultaneously transmitting the selected set of MIMO-compatible transmit beams, on orthogonal resources, from the network access device 605 to the UE 615; [0101] When the UE 815 is able to indicate one or more sets of MIMO-compatible transmit beams to the network access device 805, the network access device 805 may select a set of the MIMO-compatible transmit beams (e.g., a first transmit beam 820-a (transmit beam b.sub.1), a second transmit beam 820-b (transmit beam b.sub.2), and a third transmit beam 820-c (transmit beam b.sub.3)) for performing a transmit beam refinement procedure.).
Although Cezanne does not explicitly disclose the binary indication, a beam specific mark indication, and a beam subset indicator, these are simply design implementation choices that can be selected by a person of ordinary skill in the art based on the above teaching from Cezanne.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, based on the above teaching from Cezanne, to obtain the limitations of claim 3, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting transmit beams based on the beam reporting mode reported by the user equipment in order to enable efficient exchange of data between a base station and a UE based on UE capabilities.

Regarding claim 16, Gao and Cezanne disclose the limitations of claim 3 as set forth, and Gao further discloses wherein the processing circuitry is further configured to indicate the plurality of transmitting beams to the user equipment by: including identification information associated with the plurality of transmitting beams in Downlink Control Information (DCI); and  controlling to send the DCI to the user equipment (P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).).  

Regarding claim 27, Gao discloses an electronic device on side of user equipment comprising: 
a processing circuitry (P. 17, Lines 26-27: According to a tenth aspect, a terminal of the embodiment of the present invention includes a memory, a processor, and a transceiver) configured to: 
report beam information to a base station to enable the base station to select either only one transmitting beam or a plurality of transmitting beams to be used for downlink transmission with the user equipment (P. 21, Lines 44-46 to P.22, Line 1: 2) The terminal receives the downlink beam training signal sent by the base station, and obtains the signal strength information of each downlink beam training signal by measuring the downlink beam training signal. The terminal reports the information about the downlink transmit beam to the base station; P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal (indicates selection of a plurality of transmitting beams); P. 29, Lines 1-5; Alternatively, the selection may also be based on channel state information fed back by the terminal. For example, the base station receives the channel quality information (CQI) of the CSI process (CSI-RS) of the primary downlink transmission beam and the CSI process (CSI-RS) of the secondary downlink transmission beam, and selects a beam with a higher CQI for data transmission (indicates selection of only one transmitting beam).);; 
based on the base station selecting the plurality of transmitting beams, receive identification information on the plurality of transmitting beams from the base station (P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal; P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal; P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).); and 
receive the plurality of transmitting beams transmitted by the base station by using the identification information (P. 8, Lines 24-31: Receiving, by the terminal, a control signal sent by the base station, where the control signal includes a first beamforming manner corresponding to a signal of a data channel between the base station and the terminal, where the first beamforming manner is Beamforming a signal of the data channel by using the primary downlink transmit beam and/or the at least one secondary downlink beam; and receiving, by the terminal, a signal sent by the base station by using the data channel according to the first beamforming manner.).  
But Gao does not disclose a processing circuitry configured to: report beam information to a base station, the beam information indicating whether or not a beam reporting mode of the user equipment is a group-based beam reporting mode so as to enable the base station to select either only one transmitting beam or a plurality of transmitting beams to be used for downlink transmission with the user equipment; and based on the base station selecting the plurality of transmitting beams based on the beam reporting mode of the user equipment being the group-based beam reporting mode, receive identification information on the plurality of transmitting beams from the base station.
However, in the same field of endeavor, Cezanne discloses selecting a plurality of transmitting beams based on the beam reporting mode reported by the user equipment being the group-based beam reporting mode ([0096] When the UE 615 is able to indicate one or more sets of MIMO-compatible transmit beams (= a plurality of transmitting beams) to the network access device 605 (indicating a group-based beam reporting mode), before the transmit beams 620 are transmitted, the network access device 605 may select a set of the MIMO-compatible transmit beams for performing a receive beam refinement procedure with the UE 615. The receive beam refinement procedure may include simultaneously transmitting the selected set of MIMO-compatible transmit beams, on orthogonal resources, from the network access device 605 to the UE 615.). A skilled artisan would have been able to apply this teaching to also derive performing a selection of either only one transmitting beam or a plurality of transmitting beams to be used for downlink transmission with a user equipment based on whether or not a beam reporting mode reported by the user equipment is a group-based beam reporting mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, based on the above teaching from Cezanne, to obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting transmit beams based on the beam reporting mode reported by the user equipment in order to enable efficient exchange of data between a base station and a UE based on UE capabilities.

Regarding claim 28, Gao discloses an electronic device configured as a user equipment and comprising: 
processing circuitry (P. 17, Lines 26-27: According to a tenth aspect, a terminal of the embodiment of the present invention includes a memory, a processor, and a transceiver) configured to 
transmit a beam report to a base station, wherein the beam report includes each of beam information and compatibility information about a set of beams to a base station, and wherein the processing circuitry selects a type of the compatibility information from a predetermined group of compatibility information types, the predetermined group of compatibility information types comprising an indication that indicates whether or not each one or all transmitting beams of the set of transmitting beams can be received simultaneously by the user equipment (P. 47, Lines 18-27: Receiving, by the transceiver unit, recommended downlink transmission beam information reported by the terminal; determining, according to the recommended downlink transmission beam information, a primary downlink transmission beam and at least one secondary downlink transmission beam for the terminal; P. 21, Lines 44-46 to P.22, Line 1: 2) The terminal receives the downlink beam training signal sent by the base station, and obtains the signal strength information of each downlink beam training signal by measuring the downlink beam training signal. The terminal reports the information about the downlink transmit beam to the base station; P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams (= a set of transmitting beams), a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal (= a plurality of transmitting beams); P. 29, Lines 10-14; In some cases, in order to improve the reliability of data transmission, the primary downlink transmission beam and the secondary downlink transmission beam may be selected for transmission diversity transmission, that is, the same data stream is simultaneously transmitted from the primary downlink transmission beam and the secondary downlink transmission beam; indicates selecting the plurality of transmitting beams), 
based on the base station selecting, based on the beam report, a plurality of transmitting beams to be used for downlink transmission from a set of transmitting beams, receive identification information on the plurality of transmitting beams from the base station (P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal; indicates receiving information on the plurality of transmitting beams; P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal; P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal; P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).), and
based on the identification information, receive information via the plurality of transmitting beams from the base station (P. 8: Receiving, by the terminal, a control signal sent by the base station, where the control signal includes a first beamforming manner corresponding to a signal of a data channel between the base station and the terminal, where the first beamforming manner is Beamforming a signal of the data channel by using the primary downlink transmit beam and/or the at least one secondary downlink beam; and receiving, by the terminal, a signal sent by the base station by using the data channel according to the first beamforming manner.).   
But Gao does not disclose the predetermined group of compatibility information types comprising: a binary indication that indicates whether or not all transmitting beams of the set of transmitting beams can be received simultaneously by the user equipment[[;]], a beam specific mark that indicates whether or not each transmitting beam of the set of transmitting beams can be received simultaneously by the user equipment, and a beam subset indicator that indicates one or more subsets of the set of transmitting beams that can be received simultaneously by the user equipment;. 
However, in the same field of endeavor, Cezanne discloses wherein the beam report from a UE includes each of beam information and compatibility information about the set of transmitting beams ([0096] and Fig. 6: The UE 615 may indicate the receive beam(s) 625 associated with the highest receive power(s) for the transmit beams 620 to the network access device 605; [0102] In the context of FIGS. 6, 7, and 8, the one or more sets of MIMO-compatible transmit beams may be alternatively referred to as one or more sets of transmit beams that can be simultaneously received by the UE 615, 715, or 815 during performance of a receive beam refinement procedure or transmit beam refinement procedure; indicating wherein the beam report includes each of beam information and compatibility information about the set of transmitting beams.),
That enables a base station to select a plurality of transmitting beams from the set of transmitting beams based on determining a type of the compatibility information, the type of the compatibility information having been selected by the user equipment from a predetermined group of compatibility information types ([0096] and Fig. 6: When the UE 615 is able to indicate one or more sets of MIMO-compatible transmit beams to the network access device 605, before the transmit beams 620 are transmitted, the network access device 605 may select a set of the MIMO-compatible transmit beams for performing a receive beam refinement procedure with the UE 615. The receive beam refinement procedure may include simultaneously transmitting the selected set of MIMO-compatible transmit beams, on orthogonal resources, from the network access device 605 to the UE 615; [0103] a network access device may identify a set of multiple beams for performing the beam refinement procedures based on an indication of MIMO-compatible beams received from a UE.),
wherein the predetermined group of compatibility information types comprising: whether or not all transmitting beams of the set of transmitting beams can be received simultaneously by the user equipment, whether or not each transmitting beam of the set of transmitting beams can be received simultaneously by the user equipment, and indicating one or more subsets of the set of transmitting beams that can be received simultaneously by the user equipment ([0096] and Fig. 6: …the UE 615 is able to indicate one or more sets of MIMO-compatible transmit beams to the network access device 605, before the transmit beams 620 are transmitted…The receive beam refinement procedure may include simultaneously transmitting the selected set of MIMO-compatible transmit beams, on orthogonal resources, from the network access device 605 to the UE 615; [0101] When the UE 815 is able to indicate one or more sets of MIMO-compatible transmit beams to the network access device 805, the network access device 805 may select a set of the MIMO-compatible transmit beams (e.g., a first transmit beam 820-a (transmit beam b.sub.1), a second transmit beam 820-b (transmit beam b.sub.2), and a third transmit beam 820-c (transmit beam b.sub.3)) for performing a transmit beam refinement procedure.).
Although Cezanne does not explicitly disclose the binary indication, a beam specific mark indication, and a beam subset indicator, these are simply design implementation choices that can be selected by a person of ordinary skill in the art based on the above teaching from Cezanne.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, based on the above teaching from Cezanne, to obtain the limitations of claim 28, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting transmit beams based on the beam reporting mode reported by the user equipment in order to enable efficient exchange of data between a base station and a UE based on UE capabilities.

Claims 12-15, 17, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Cezanne, and further in view of Park et al. (US 20190190669 A1; hereinafter “Park”).

Regarding claim 12, Gao and Cezanne disclose the limitations of claim 3 as set forth. But Gao and Cezanne do not disclose wherein the processing circuitry is further configured to indicate the plurality of transmitting beams to the user equipment :by: generating one or more medium access control (MAC) control elements (CEs) containing identification information associated with the plurality of transmitting beams; and controlling to send the one or more MAC CEs to the user equipment so as to activate the plurality of transmitting beams.
However, in the same field of endeavor, Park discloses control to indicate the plurality of transmitting beams to the user equipment, wherein for the user equipment, the plurality of transmitting beams are mutually compatible in transmitting and receiving ([0410] P-3 (procedure): P-3 is used to enable the (repetitive) measurement of a UE for the same TRP Tx beam so as to determine/change a UE Rx beam if the UE uses beamforming. That is, since such P-3 has an object for a UE to determine an optimal/proper Rx beam, the same TRP “Tx” beam may be “repetitively” measured/received using different “Rx” beams (more specifically, RSs transmitted through the same TRP Tx beams are measured using different Rx beams). [0519] In the case of an SRS resource of a specific (for (UL) CSI acquisition) indicated by an SRI, in a Tx beam determination, separate indication may be received to comply with a Tx beam applied to another specific SRS resource (for UL BM) or separate indication may be received to comply with a (reception) beam (and a compatible transmission beam) applied to another specific DL RS (e.g., a CSI-RS (for DL BM) through a CSI-RS resource indicator (CSI)).); and
sending transmit beam identification information via a MAC CE ([0522] It is preferred to minimize (UL) DCI overhead. In such a meaning, to transmit SRS Tx beam indication signaling through a MAC CE may be preferred.). 
A skilled artisan would have been able to apply this teaching from Park to derive wherein the processing circuitry is further configured to indicate the plurality of transmitting beams to the user equipment :by: generating one or more medium access control (MAC) control elements (CEs) containing identification information associated with the plurality of transmitting beams; and controlling to send the one or more MAC CEs to the user equipment so as to activate the plurality of transmitting beams.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Cezanne as applied to claim 3, based on the above teaching from Park, to obtain the limitations of claim 12, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing beam identification information to enable selecting beams that are mutually compatible in transmitting and receiving in order to enable efficient exchange of data between a base station and a UE..

Regarding claim 13, Gao, Cezanne, and Park disclose the limitations of claim 12 as set forth, and Park further discloses wherein the one or more MAC CEs is a single MAC CE ([0522] It is preferred to minimize (UL) DCI overhead. In such a meaning, to transmit SRS Tx beam indication signaling through a MAC CE may be preferred.).

Regarding claim 14, Gao, Cezanne, and Park disclose the limitations of claim 12 as set forth, and Gao further discloses identification information associated with at least one transmitting beam to be used in the downlink transmission (P. 4, Lines 23-25: 4) The terminal reports the information about the recommended downlink transmit beam to the base station. The related information includes the identifier of the recommended downlink transmit beam (for example, the number of the downlink transmit beam).); and
activating transmitting beams to be used in multiple downlink transmissions for the same content (P. 8: Performing beamforming on the control signal of the control channel through the primary downlink transmission beam, and performing beam-pair control through the auxiliary downlink transmission. The control signal of the channel is beamformed, and the control signal of the control channel is subjected to diversity beamforming through the primary downlink transmit beam and the secondary downlink beam; thus, the same content may be transmitted on the primary DL beam and the secondary DL beam).
Furthermore, Park discloses activating a transmitting beam to be used in a downlink transmissions by using a MAC CE, wherein each of the MAC CEs corresponds to one of the downlink transmissions ([0522] an SRS Tx beam may be dynamically indicated by the dynamic triggering of an SRS-resource level (i.e., each SRS resource, as described above, is controlled by a specific (another) Tx beam that may be controlled/indicated/configured by separate MAC CE signaling) (indicating >1 MAC CE); [0526] That is, MAC CE signaling to trigger/activate SRS transmission may include triggered SRS resource (or SRS resources, SRS resource set) identification information and another reference signal information to which a Tx beam to be associated/applied/used for the corresponding SRS resource has been applied.). 
Based on these teachings, a skilled artisan would have been able to derive wherein the one or more MAC CEs is a predetermined number of MAC CEs greater than one, and wherein the processing circuitry is further configured to activate transmitting beams to be used in multiple downlink transmissions for identical content by using the predetermined number of MAC CEs, and  wherein each of the predetermined number of MAC CEs corresponds to a respective one of the downlink transmissions and contains identification information associated with at least one transmitting beam to be used in the downlink transmission.

Regarding claim 15, Gao, Cezanne, and Park disclose the limitations of claim 12 as set forth, and Park further discloses wherein the one or more MAC CEs is a predetermined number of MAC CEs greater than one ([0522] an SRS Tx beam may be dynamically indicated by the dynamic triggering of an SRS-resource level (i.e., each SRS resource, as described above, is controlled by a specific (another) Tx beam that may be controlled/indicated/configured by separate MAC CE signaling) (indicating >1 MAC CE);), and
wherein the processing circuitry is further configured to: activate a transmitting beam to be used in a downlink transmissions by using a MAC CE, wherein each of the MAC CEs corresponds to one of the downlink transmissions ([0522] an SRS Tx beam may be dynamically indicated by the dynamic triggering of an SRS-resource level (i.e., each SRS resource, as described above, is controlled by a specific (another) Tx beam that may be controlled/indicated/configured by separate MAC CE signaling); [0526] That is, MAC CE signaling to trigger/activate SRS transmission may include triggered SRS resource (or SRS resources, SRS resource set) identification information and another reference signal information to which a Tx beam to be associated/applied/used for the corresponding SRS resource has been applied.). 
Furthermore, Gao discloses identification information associated with at least one transmitting beam to be used in the downlink transmission (P. 4, Lines 23-25: 4) The terminal reports the information about the recommended downlink transmit beam to the base station. The related information includes the identifier of the recommended downlink transmit beam (for example, the number of the downlink transmit beam).); and
activating transmitting beams to be used in multiple downlink transmissions for the same content (P. 8: Performing beamforming on the control signal of the control channel through the primary downlink transmission beam, and performing beam-pair control through the auxiliary downlink transmission. The control signal of the channel is beamformed, and the control signal of the control channel is subjected to diversity beamforming through the primary downlink transmit beam and the secondary downlink beam.).
Based on these teachings, a skilled artisan would have been able to derive wherein the processing circuitry is further configured to: activate transmitting beams to be used in multiple downlink transmissions for the same content by using a predetermined number of MAC CEs, wherein each of the MAC CEs corresponds to one of the downlink transmissions and contains identification information associated with at least one transmitting beam to be used in the downlink transmission.
Gao further discloses continuing retransitions when NACK is received or no acknowledgement is received form the terminal (P. 28, Lines 22-26: the base station continuously receiving the HARQ sent by the terminal (Hybrid Automatic Repeat reQuest), when the NACK (Negative Acknowledgement) feedback or the feedback of the terminal is not received, the update is performed according to the primary downlink transmission beam and the at least one secondary downlink transmission beam.). A skilled artisan would have been able to apply this teaching to derive control to perform the downlink transmissions for the same content in sequence; receive an acknowledgement message for a downlink transmission from the user equipment; and terminate the downlink transmissions for the same content in case where the acknowledgement message indicates that the downlink transmission is successful.

Regarding claim 17, Gao and Cezanne disclose the limitations of claim 16 as set forth. But Gao and Cezanne do not disclose wherein the DCI includes a plurality of fields respectively associated with the plurality of transmitting beams, and each of the plurality of fields contains identification information associated with respective ones of the transmitting beams, or wherein the DCI includes a single field associated with the plurality of transmitting beams, and the identification information of the plurality of transmitting beams is encoded into the single field.
However, in the same field of endeavor, Park discloses wherein the DCI includes a plurality of fields respectively associated with the plurality of transmitting beams, and each of the plurality of fields contains identification information associated with respective ones of the transmitting beams, or wherein the DCI includes a single field associated with the plurality of transmitting beams, and the identification information of the plurality of transmitting beams is encoded into the single field ([0540] And/or in an example of such coding, an SRS resource(s) may be basically indicated in the description of each state/codepoint/value of a specific DCI/field (e.g., ASRS field) to indicate SRS transmission triggering. Tx beam-related/indication/configuration information to be applied to an indicated SRS resource(s) may be joint-encoded and included (refer to the following ASRS field example).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Cezanne as applied to claim 16, based on the above teaching from Park, to obtain the limitations of claim 17, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by identifying mutually compatible beams in order to enable efficient exchange of data between a base station and a UE.

Regarding claim 31, Gao and Cezanne disclose the limitations of claim 28 as set forth, and Gao further discloses wherein the identification information is included in a Downlink Control Information (DCI) (P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).).
But Gao and Cezanne do not disclose wherein the identification information is included in a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Park discloses receiving information about mutually compatible beams ([0410] P-3 (procedure): P-3 is used to enable the (repetitive) measurement of a UE for the same TRP Tx beam so as to determine/change a UE Rx beam if the UE uses beamforming. That is, since such P-3 has an object for a UE to determine an optimal/proper Rx beam, the same TRP “Tx” beam may be “repetitively” measured/received using different “Rx” beams (more specifically, RSs transmitted through the same TRP Tx beams are measured using different Rx beams). [0519] In the case of an SRS resource of a specific (for (UL) CSI acquisition) indicated by an SRI, in a Tx beam determination, separate indication may be received to comply with a Tx beam applied to another specific SRS resource (for UL BM) or separate indication may be received to comply with a (reception) beam (and a compatible transmission beam) applied to another specific DL RS (e.g., a CSI-RS (for DL BM) through a CSI-RS resource indicator (CSI)).); and
wherein the identification information of the beams is included in preferably a medium access control (MAC) control element (CE) versus in a DCI ([0522] It is preferred to minimize (UL) DCI overhead. In such a meaning, to transmit SRS Tx beam indication signaling through a MAC CE may be preferred.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Cezanne as applied to claim 28, based on the above teaching from Park, to obtain the limitations of claim 31, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing beam identification information to enable selecting beams that are mutually compatible in transmitting and receiving in order to enable efficient exchange of data between a base station and a UE.

Regarding claim 32, Gao and Cezanne disclose the limitations of claim 28 as set forth.  But Gao and Cezanne do not disclose wherein the processing circuitry is further configured to measure the beam information of the set of beams, and report the beam information to the base station together with the compatibility information.
However, in the same field of endeavor, Park discloses wherein the processing circuitry is further configured to measure the beam information of the set of beams, and report the beam information to the base station together with the compatibility information ([0410] P-3 (procedure): P-3 is used to enable the (repetitive) measurement of a UE for the same TRP Tx beam so as to determine/change a UE Rx beam if the UE uses beamforming. That is, since such P-3 has an object for a UE to determine an optimal/proper Rx beam, the same TRP “Tx” beam may be “repetitively” measured/received using different “Rx” beams (more specifically, RSs transmitted through the same TRP Tx beams are measured using different Rx beams; [0519] In the case of an SRS resource of a specific (for (UL) CSI acquisition) indicated by an SRI, in a Tx beam determination, separate indication may be received to comply with a Tx beam applied to another specific SRS resource (for UL BM) or separate indication may be received to comply with a (reception) beam (and a compatible transmission beam) applied to another specific DL RS (e.g., a CSI-RS (for DL BM) through a CSI-RS resource indicator (CSI)); sharing the measurement data is equivalent to providing compatibility information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Cezanne as applied to claim 28, based on the above teaching from Park, to obtain the limitations of claim 32, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing beam identification information to enable selecting beams that are mutually compatible in transmitting and receiving in order to enable efficient exchange of data between a base station and a UE.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Cezanne, and further in view of Guo et al. (US 20190141693 A1; hereinafter “Guo”).

Regarding claim 20, Gao and Cezanne disclose the limitations of claim 16 as set forth. But Gao and Cezanne do not disclose wherein the identification information is a transmission configuration indicator (TCI) state ID, and wherein each TCI state ID is configured to indicate two or more transmitting beams. 
However, in the same field of endeavor, Guo discloses wherein the identification information is a transmission configuration indicator (TCI) state ID, and wherein each TCI state ID is configured to indicate two or more transmitting beams ([0283] In NR, the beam indication for a PDSCH is generally indicated by the “transmission configuration indication” filed in one DCI that schedules the PDSCH. One TCI (transmission configuration indicator) state can be signaled through the transmission configuration indication field. Each TCI state can be associated with one DL RS ID (for example, one CSI-RS resource, on SS/PBCH block) and the associated RS ID can indicate the spatial QCL reference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Cezanne as applied to claim 16, based on the above teaching from Guo, to obtain the limitations of claim 20, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring and identifying TCI states for transmitting beams in order to enable efficient transmission of PDSCH on multiple beams to a UE.

Regarding claim 22, Gao and Cezanne disclose the limitations of claim 16 as set forth. But Gao and Cezanne do not disclose wherein the identification information includes an index to at least one transmission configuration indicator (TCI) state.  
However, in the same field of endeavor, Guo discloses wherein the identification information includes an index to at least one transmission configuration indicator (TCI) state ([0283] In NR, the beam indication for a PDSCH is generally indicated by the “transmission configuration indication” filed in one DCI that schedules the PDSCH. One TCI (transmission configuration indicator) state can be signaled through the transmission configuration indication field. Each TCI state can be associated with one DL RS ID (for example, one CSI-RS resource, on SS/PBCH block) (= an index) and the associated RS ID can indicate the spatial QCL reference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Cezanne as applied to claim 16, based on the above teaching from Guo, to obtain the limitations of claim 22, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring and identifying TCI states for transmitting beams in order to enable efficient transmission of PDSCH on multiple beams to a UE.

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Cezanne, in view of Park and further in view of Guo.

Regarding claim 25, Gao, Cezanne, and Park disclose the limitations of claim 12 as set forth, and Gao further discloses performing transmission of a PDSCH by using a plurality of transmitting beams (P. 8: Receiving, by the terminal, a control signal sent by the base station, where the control signal includes a first beamforming manner corresponding to a signal of a data channel(= PDSCH)  between the base station and the terminal, where the first beamforming manner is Beamforming a signal of the data channel by using the primary downlink transmit beam and/or the at least one secondary downlink beam; and receiving, by the terminal, a signal sent by the base station by using the data channel according to the first beamforming manner.).   
But Gao, Cezanne, and Park do not disclose wherein the processing circuitry is further configured to: configure a radio resource control (RRC) layer parameter tci-PresentInMACCE for the user equipment; and perform transmission of a.physical downlink shared channel (PDSCH) by using the plurality of transmitting beams based on the parameter tci-PresentInMACCE is being turned on.  
However, in the same field of endeavor, Guo discloses using TCI indication in MAC CE to select QCL configuration ([0325] By doing the embodiment provided in this embodiment, it does not need to use RRC message to configure K≥1 TCI states for control resource set #0 and the UE can be requested to assume all the SS/PBCH blocks are equivalently the configured TCI states (for QCL configuration) to control resource set#0, then the gNB only need to use TCI indication MAC-CE message to select one SS/PBCH block as the QCL configuration for the control resource set #0.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, Cezanne, and Park as applied to claim 12, based on the above further teaching from Gao and the teaching from Guo, to obtain the limitations of claim 25, because a skilled person would have been able to conceive an RRC parameter that indicates that TCI is provided via MAC CE. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using TCI indication in MAC CE to dynamically select QCL configuration in order to enable transmission of PDSCH on multiple beams to a UE.

Response to Arguments
Applicant's arguments have been considered but they are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471